DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein each of the second blocking units comprises a cover and a cover board” then later recites “the cover” and “the cover board.” It is unclear if the later recitations should refer to each cover and each cover board or if the claim intends to refer to a specific cover and cover board. It is unclear in the recitations that follow if each cover and each cover board have the recited features.
Claim 1 recites “the through slot” and “the locating hole.” It is understood that there is a plurality of through slots (each of the covers comprises a through slot) and a plurality of locating holes (each of the two ends of the connecting space has a locating hole) and it is unclear which through slot is “the through slot” and which locating hole is “the locating hole” or if the claim should refer to each.
Claim 1 recites “a connecting channel penetrates the first block from one end to the other end, and an outer end of the connecting channel, which is located far from the sliding 
Claim 1 recites “one side of the cover is concaved to form a covering space.” As discussed above, it is unclear if each cover has the recited features or if the claim is referring to a specific cover. The claim is not clear and later recites “the two covering spaces” and later recites “the covering space.” The presents confusion as to how many covering spaces are required and if there is a plurality, to which covering space is referred to in the claims. It is not clearly understood what is required of the claim.
Claims 2-6 inherit this issue and are rejected for depending from rejected claim 1. It is further noted that dependent claims should also be clarified for the same issues as above.
Claim 4 recites “an inner leg of the inverted U is formed into a locating board” then recites “the two locating boards.” There is a lack of antecedent basis for “two locating boards.” The claim requires only one locating board since the claim only requires “an inner leg of the inverted U is formed into a locating board.” Should each inner leg be formed into a locating board? The claim later recites “the locating board.” It is unclear if the claim requires one or two locating boards.
Claim 5 recites “the through slot” and it is unclear which through slot is referred to since it is understood that there is a plurality.
Claim 6 recites “the end of the engaging rib.” There is a lack of antecedent basis for the limitation in the claim. Claim 6 recites “the cover board.” As discussed above, it is unclear which specific cover board is being referred to since it is understood that there is more than one cover board.
In view of the 112 issues the claims have been examined as best understood.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, for example, Malferrari US 3,911,991; Ford US 3,348,603; Comeau US 6,892,783; Aebi US 2011/0030169; Hung US 2010/0071857; Morris US 2009/0050280; Chuang US 7,299,852; Lin US 2007/0158036; Clark US 7,174,944; Finkelstein US 6,050,322 teach various elements of the claims, but fail to disclose or teach motivation such that it is obvious to provide the claimed combination of elements absent hindsight or the applicant’s teachings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634